DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 47-57 in the reply filed on 10/15/2021 is acknowledged.  The traversal is on the ground(s) that Groups I-III share at least one special technical feature. Examiner contends that while Groups I-III require “the technical feature of a cloning supplement to be added to a mammalian pluripotent stem cell culture”, such cloning supplement is not a special technical feature as it does not make a contribution over the prior art in view of Kobayashi et al. (CA 2981277 A1).
Applicant respectfully submits that a full review of CA 2981277 will show that this reference finds no correspondence with the claims, and the claimed cloning supplement. Specifically, while the CA 2981277 reference may disclose the use of fatty acid in neural stem cell expansion protocols, this reference fails to unambiguously disclose the specific relative amounts of fatty acids, as required by the claims. In failing to make such disclosure, it cannot be said that the CA 2981277 reference “teaches a cloning supplement as set forth in claim 47”. Further, the Examiner notes a technical feature common to each of Groups I-III as the claimed cloning supplement to be added to a mammalian pluripotent stem cell (“mMPSC”) culture, but a review of the CA 2981277 reference appears to only relate to culturing neural stem cells in a medium including at least oleic acid. Indeed, the neural stem cells of CA 2981277 may be mPSC-derived, but this disclosure cannot be conflated with enhancing survival or proliferation of mPSC in a supplement (as claimed) to be added to a mPSC culture. Therefore, the technical .
This is not found persuasive because the Koboyashi reference properly identifies the special technical feature. First it should be noted that in view of the claim interpretation set forth in the 102(a)(1) the teachings of Koboyashi clearly teach the special technical feature of the oleic acid and at an amount that reads upon the claims. It should be noted that while the 102(a)(1) document relies upon Koboyashi’s WO publication, it is identical to the application published in Canada which was relied upon the Resection Requirement
The requirement is still deemed proper and is therefore made FINAL.
Claims 58-80 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/15/2021.

Claim Objections
Claim 52 is objected to because of the following informalities:  claim 52 recites “mammalian stem cells” in line 3. However for consistency this should be amended to “mammalian pluripotent stem cells”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 47-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Claims
The claims are directed to:
A cloning supplement comprising, at a minimum, oleic acid, but also further comprising palmitic acid and albumin.
However, the claims are directed to a composition using only nature-based product, i.e., a oleic acid, palmitic acid and albumin, these nature-based products are analyzed to determine whether they have markedly different characteristics from any naturally occurring counterpart(s) in their natural state. In this regard, the disclosed lipids and protein exist entirely in nature (e.g., same genotype and phenotype and structure). 
Attached are teachings from Encyclopedia Britannica which teaches that oleic acid, palmitic acid and albumin are all naturally occurring lipids or protein.
The claims thus encompass lipids and protein that are identical (no difference in characteristics) to naturally occurring lipids and protein. Because there is no difference between the oleic acid, palmitic acid and albumin used in the claimed composition and naturally occurring oleic acid, palmitic acid and albumin, the oleic acid, palmitic acid and albumin do not In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1338-39 (Fed. Cir. 2014). Accordingly, the claimed composition is directed to an exception. Because the claimed composition does not include any additional features that could add significantly more to the exception , the claimed cloning supplement does not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	An examination of Step 2A in the revised 101 guidance, with respect to the claimed invention, the answer is yes since the claimed cloning supplement comprises naturally occurring products (judicial exceptions), in the instant case these naturally occurring products are oleic acid, palmitic acid and albumin. It is only the recited limitations in the claims that are examined under 101 and not aspects such as what the cloning supplement is capable of being 
The limitations that the lipids occur at a certain concentration, are bound to albumin or that the albumin is recombinant does not alter any phenotype or structure that is different from the naturally occurring oleic acid, palmitic acid and albumin. The claims, in that they do not offer a phenotypic or structural alteration in view of the naturally occurring oleic acid, palmitic acid and albumin, are directed to the judicial exception. 
With regards to Step 2B, the claims do not recite any limitation that offers significantly more than the judicial exception. The claimed lipids and protein are not 
The only factors which can be examined under 101 in the claimed cloning supplement are those that are recited in the claim i.e. oleic acid, palmitic acid and albumin. How the oleic acid, palmitic acid and albumin were obtained and the knowledge of using them are not considered with respect to a composition, it is only the judicial exceptions themselves that are analyzed under 101 and in this case all of the components in the claimed composition are naturally-occurring products and thus remain judicial exceptions.
Accordingly, the claimed cloning supplement of claims 47-57 lack a disclosed or claimed structural feature that distinguishes the claimed product from the judicial exception. Therefore, claims 47-57 are not directed to patent eligible subject matter under 35 USC 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 47-57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (WO 2016/159179, published 6/10/2016, WIPO English Machine Translation attached with action).
Claim Interpretation: the instant invention is drawn to a cloning supplement with an intended use, “to be added” to a mammalian pluripotent stem cell culture medium and that this supplement will increase the cloning efficiency of mammalian pluripotent stem cells. However, the invention is only to the supplement and the broadest reasonable interpretation of claim 47 is that the supplement only comprises one component, oleic acid. While the claim recites “an amount of oleic acid, when present, is greater than an amount of alpha-linolenic acid and arachidonic acid”, there is no requirement that alpha-linolenic acid and arachidonic acid be present since zero alpha-linolenic acid and arachidonic acid is amount and is embraced by the claim. Further claim 47 encompasses just one lipid in line 5. The specification provides no definition or guidance by what is encompassed regarding an amount of oleic acid, alpha-linolenic acid or arachidonic acid. Accordingly, it is interpreted that the claimed cloning supplement comprises only oleic acid.
	Regarding claim 47, Koboyashi et al. teach a supplement to be added to culture medium comprising the lipid oleic acid or the lipid palmitic acid which supported the expansion of neural stem cells (pg. 13 parag. 0043 and pg. 19 parag. 0075).

	Regarding claim 49, Koboyashi teaches that the medium can comprise oleic acid and palmitic acid (pg. 13 parag. 0043).
Regarding claims 50 and 51, these claims are limiting the intended use of the product, however the product as set forth is structurally the same as the one taught in Koboyashi, accordingly claims 50 and 51 are anticipated.
Regarding claims 52-56, Koboyashi teaches that recombinant human serum albumin (HSA) is bound to the oleic acid (pg. 18 parag. 0073 and pg. 20 line 5).
	Regarding claim 57, Koboyashi teaches that the concentration of the oleic acid can be from 0.01 – 50 µM, which encompasses a range of 1 ng/ml to 35 µg/ml (parag. 0073).
	In view of the teachings above, the teachings of Koboyashi clearly anticipate claims 47-57.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632